



EXHIBIT 10.51
Red Hat, Inc.
Non-Employee Director Compensation Plan
(effective January 1, 2018)


Cash Compensation
 
Basic Retainer:
Each non-employee director of the Board of Directors shall receive an annual
cash retainer of $60,000.
Lead Director Retainer:
The non-employee director who serves as Lead Director, in addition to the Basic
Retainer, shall receive an annual cash retainer of $30,000.
Chairman’s Retainer:
The non-employee director who serves as chairman of the Board of Directors, in
addition to the Basic Retainer, shall receive an annual cash retainer of
$60,000.
Committee Member Retainer:
Except as provided below, each non-employee director member of a standing
committee, in addition to the Basic Retainer, shall receive an annual cash
retainer of:


Audit Committee Members: $20,000
Compensation Committee Members: $15,000
Nominating and Corporate Governance Committee Members: $7,500
Committee Chair Retainer:
Each non-employee director member (other than the Lead Director or the chairman)
of a standing committee who serves as the chair of a committee, in lieu of the
Committee Member Retainer (described above), shall receive an annual cash
retainer of:


Audit Committee Chair: $40,000
Compensation Committee Chair: $30,000
Nominating and Corporate Governance Committee Chair: $15,000
 
Should the Lead Director or chairman also serve as a Committee Chair, said
individual shall receive the Committee Member Retainer and not the Committee
Chair Retainer for the committee on which such individual serves as chair.
Payment of Cash Compensation:
All cash compensation shall be accrued in arrears in equal quarterly amounts on
February 15, May 15, August 15 and November 15. Cash compensation due at the end
of a director’s service shall be paid on the next regularly scheduled payment
date under this plan.
Deferred Stock Units in Lieu of Cash:
Each non-employee director may elect, prior to the beginning of the calendar
year (or otherwise as determined by the General Counsel), to receive all or a
portion of any cash retainer payment in deferred stock units (“DSUs”). The
number of DSUs to be received is determined by dividing the portion of the cash
compensation with respect to which the election is made by the closing price of
the Corporation’s common stock (on such U.S. national exchange on which said
stock principally trades) on the date the cash compensation is accrued or, in
the event that such day is not a trading day, then on the first trading day
following that date. DSUs shall be granted in whole units and rounded up to the
nearest whole unit. The DSUs granted in lieu of cash are fully vested upon
issuance. DSUs will be settled in shares of the Corporation’s common stock
(“Shares”) upon termination of the DSU holder’s Board service.
Equity Compensation
 
Initial Equity Award:
On the next regularly scheduled grant date for employees following initial
election or appointment to the Board of Directors, the Corporation will grant to
each new non-employee director of the Corporation a restricted stock award for a
number of Shares determined by dividing $300,000 by the closing price of the
Corporation’s common stock (on such U.S. national exchange on which said stock
principally trades) on the date of such grant or, in the event that such day is
not a trading day, then on the first trading day following that date. Restricted
stock shall be granted in whole shares and rounded up to the nearest whole
share. One-third of the number of shares of restricted stock shall vest on each
anniversary of the initial grant date over three years.
Deferred Stock Units in Lieu of Initial Restricted Stock Award:
Election by a non-employee director to receive DSUs on a one-for-one basis in
lieu of such director’s initial restricted stock award is not permissible,
unless specifically approved by the Board of Directors or a committee thereof in
advance of the initial election or appointment of such non-employee director.
Annual Equity Award:
Annually, in July on the regularly scheduled grant date for employees, each
non-employee director who is standing for re-election at the Corporation’s next
scheduled annual meeting of stockholders will receive an annual equity grant.
Such grant will be a restricted stock award for a number of Shares determined by
dividing $250,000 by the closing price of the Corporation’s common stock (on
such U.S. national exchange on which said stock principally trades) on the date
of such grant or, in the event that such day is not a trading day, then on the
first trading day following that date. Restricted stock shall be issued in whole
shares and rounded up to the nearest whole share. The shares of restricted stock
shall vest on the first anniversary of the initial grant date. If at the time of
the annual equity grant a non-employee director has not served as such for a
full 12 months, then the grant to that non-employee director will be prorated
based on the number of months that the non-employee director has served on the
Board of Directors as of the grant date.






--------------------------------------------------------------------------------





Deferred Stock Units in Lieu of Annual Restricted Stock Award:
Each non-employee director may elect, prior to the beginning of the calendar
year (or otherwise as determined by the General Counsel), to receive DSUs on a
one-for-one basis in lieu of such director’s annual restricted stock award. The
DSUs will vest on the same basis as the restricted stock award. Vested DSUs will
be settled in Shares upon termination of the DSU holder’s Board service.
 
 
All compensation granted under this plan shall be subject to any limits on
non-employee director compensation, approved by the Board of Directors, in place
at the time that such compensation is awarded.






